Title: John Quincy Adams to Charles Adams, 29 September 1798
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother.
            Berlin 29. September 1798.
          
          I have given to our brother Thomas a general power of Attorney to transact all business on my behalf within the United States. I have therefore to request you to account with him for all my property in your hands amounting to four thousand dollars, and the interest upon that sum, for more than two years, as appears by your letters to me, and by information from Doctor Welsh, that you have made no payment to him on my account, since the year 1796.— You will deliver to our brother Thomas all bonds, mortgages, notes or other evidences that you have taken in my name or on my account, and his receipt shall be your discharge.
          Fifteen months have elapsed since I received a line from you.
          I am your affectionate brother
          
            John Q. Adams.
          
        